EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 10:
A  non-transitory computer readable recording medium containing a program for performing the method according to claim 1.

Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 11, Lee et al. (US Patent Application Publication 2018/01370365) discloses a method and apparatus of controlling a detachable rotary manipulation system (abstract), the method comprising: 
determining whether a rotary manipulation unit having a plurality of magnets disposed thereat has been attached based on a change in current of a plurality of electromagnetic coils disposed at an attachment unit (Figures 14A-14D reference detachable interface apparatus 900 comprising electromagnet module 980 with a plurality of magnetic pixels in regions 2a and 2b to correspondingly attached to a plurality of magnetic pixels in regions 1a and 1b of magnet 2512 (paragraph [0589]) comprised within a display panel 2511 in a  vehicle 100 (paragraph [0572]) to attach the removable dial 900. Paragraphs [0588]-[0589] describes the polarity of the regions 1a-2b is controllable (describing change in current). Further, paragraph [0336] describes to detect when the detachable interface 900 is attached.); and 
Lee et al. discloses controlling whether to activate at least some of the plurality of electromagnetic coils based on at least varying the attractive force between the display and dial (paragraph [0589]). Lee et al. further discloses wherein rotation of the dial is separate from the magnets (Paragraph [0607] describes rotation in regards to the edge portion of the interface (not the area of the magnets). Further there is no disclosure of rotation in correspondence with magnets.).
Lee et al. does not specifically disclose controlling whether to activate at least some of the plurality of electromagnetic coils based on at least one of a number of clicks per rotation corresponding to a function to be controlled or a manipulation system type of the rotary manipulation unit upon determining that the rotary manipulation unit has been attached.
Battlogg (US Patent Application Publication 2018/0298959) discloses a method and apparatus of controlling a non-detachable rotary manipulation system (abstract), the method comprising: 
controlling whether to activate at least some of the plurality of electromagnetic coils based on at least one of a number of clicks per rotation corresponding to a function to be controlled or a manipulation system type of the rotary manipulation unit upon determining that the rotary manipulation unit has been attached (Paragraphs [0196]-[0198] describes to change the haptic profile of rotation of the rotary knob for menu selection based on magnetic field intensity (via varying current as described in paragraph [0128].).
Additionally, Battlogg discloses in paragraph [0154] that the coils can be arranged outside of the housing comprising the magnets such that no mechanical connection is necessary between the coil and the housing. However, Battlogg does not specifically disclose the dial/knob to be detachable. Further, a combination of Lee et al. and Battlogg would not be considered possible since a single set of coils and magnets would be required to perform the dual task of attaching the detachable dial (as disclosed by Lee et al.) and enabling haptic feedback during rotation (as disclosed by Battlogg), as claimed, and neither art discloses how such would be possible (except in hindsight in view of the current application).
Therefore, neither Battlogg nor Lee et al. discloses or inherently implies the same plurality of magnets disposed for attachment detection and rotation after attachment as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622